Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/26/2022 is acknowledged, and has been entered.
The 35 U.S.C. 112 rejections of claims 12, 15-17 are overcome and these rejections are withdrawn.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art Gruner et al DE 10 2013 219 583 A1 (portions of corresponding U 2016/0209751 are cited for convenience) discloses (Fig. 1 and corresponding text) a mirror, wherein the mirror has an optical effective surface (11), comprising  a mirror substrate (12);  a reflection layer stack (Mo/Si stack 21) configured to reflect electromagnetic radiation having an operating wavelength that is incident on the optical effective surface;  at least one piezoelectric layer (16a, b, c), which is arranged between the mirror substrate and the reflection layer stack and configured to receive an electric field that produces a locally variable deformation applied by way of a first electrode (18) arrangement situated on a side of the piezoelectric layer facing the reflection layer stack, and by way of a second electrode (14) arrangement situated on a side of the piezoelectric layer facing the mirror substrate; and  a bracing layer (SiO2 layer 19, as in Applicant’s invention).
With regard to claims 1-4, 19 and 20:   The prior art does not disclose that the layer 19 reduces a sinking of the piezoelectric layer into the mirror substrate that accompanies application of the electric field in comparison with a mirror constructed analogously but without the bracing layer, and which thus increases an effective deflection of the piezoelectric layer in comparison with the analogously constructed mirror; nor does it disclose that the bracing layer has a thickness of at least 15 µm.
With regard to claims 5-11, 13, 18, the prior art does not contemplate a multifunctional layer system, into which the first electrode arrangement is embedded, which is configured for a smoothing surface processing, and which has a transmission of less than 106 for electromagnetic radiation having a test wavelength in order to enable a surface-interferometric measurement; wherein the multifunctional layer system comprises a layer composed of doped quartz glass (SiO2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/29/2022